Case 1:21-cv-02565-GPG Document1 Filed 09/21/21 USDC Colorado Page 1 of 3
FILED

my UNITED STATES DISTRICT COURT
. DENVER, COLORADO
Yor” _ | SEP 21 2001 O41 1B leoat

JEFFREY P. COLWELL
CLERK

 

 

46 phon | b PM —— Cpe eo ‘as

 

 

my Pein, is “Dros Tie aos -_

 

tr amt eurcecitly, ‘Poe ws housed ot

 

 

| Fedece) Cocrec bees iactitu-tion eh

 

 

Ye ‘oor 37857 Aelwato Cr tasol

 

 

 

L an nacriting a plomde Cocks.

 

 

V6 cute" Thawte Peer Ca IN. a 7

 

 

cell 24 Ines 4 chy end hve Beer

 

 

Cute MO _ gddress to eA Court wn

 

GoMecmia,, Te Stuacl Sst en the.

 

 

sod “by te. Cre. the Condor

 

 

wl

ar Othertisse Te Zdolh 6 Be. able. to

 

 

) es btiecs asthe Gusids/

 

 

ta ites. Swe AD _Samnes M0t

 

 

 

Ia way 40 Gntect Galy, x

 

TON a fich™m _e& Cael ond.

 

 

Uns val “Punishenk C Please send

 

 

 

 

HePD) (also GIGS Cl lhtgetion Reclker) Butsend Hele
Casq

1:21-cv-02565-GPG Document1 Filed 09/21/21 USDC Colorado Page 2 of 3

Aor = |

we

OD Gitmm a cp &

    

 

 

_L Lae. ‘Coen 40 cules Vac aor

 

 

 

pec ote... ee. L. Have. Ween in a

 

 

 

cel dacs & Clas 000 ats

 

 

ven Ss LIGCS, | Abo access 10 Sam Ay

 

Wer ANhne. This ts 2 violation ab

 

 

ee
7

 

aS ic * bupman Oe hts anc Rec, GL

 

 

 

1, al; Cece Lh > Courts Cn oldies.

 

Licie. his awe ss Helv. his

 

 

oer

 

 

I> «6 Rue Distress sig.nak LL -

 

 

u”. hale in ra Ce\\ Atl hrs pb Sef |

 

 

with GC Paco Cram rHeland 1Jho

 

Hews TBurccylesys Cor see OT

 

 

 

Fearn Wt Ory. We in Hee wo

 

 

Cfo one. AJ Is yn Authors) LS

 

 

WT Getins o> ke Poul. ox the

 

 

|Keicofes Hore 1s flee Duos thl yadlon

 

Sacawut “thaTePLHLN Se ISO e+! x
=<

 

cfd @27. S68 YSO-U¥

 

 

 

 

Dea co AntyaG to Hele Carus WL
Case 1:21-cv-02565-GPG Document1 Filed 09/21/21 USDC Colorado Page 3of 3

cn, ~ x 4
Name: Vie flifiten €. 4 ide.
Reg#: effi? fer 1%
Federal Correctional Institution #1
P.O. BOX 3725
ADELANTO, CA 92301

 

ws

Leer Marl

SN BERNARDINO CA

16 SEP 2021 PM?

 

Cie of THe Cleric
OF wrKe Coueli7
A\FeO \ Wweesh cove Te use

O 9 lati
12] UTP ane very
Co YOR Ye |

E€ORnC. MNO
